UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 27, 2010 SEACHANGE INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 0-21393 04-3197974 (State or Other Jurisdiction ofIncorporation or Organization) (Commission FileNumber) (I.R.S. EmployerIdentification No.) 50 Nagog Park, Acton, MA 01720 (Address of Principal Executive Offices) (Zip Code) Registrant’ s telephone number including area code: (978) 897-0100 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Attached as Exhibit 99.1, and incorporated herein by reference, are copies of the press release and prepared remarks of SeaChange International, Inc. (“SeaChange”), each dated May 27, 2010, reporting SeaChange’ s financial results for the fiscal quarter and year ended April 30, 2010. The information contained in this Item 2.02 and Exhibit 99.1 attached and incorporated herein by reference, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. This information shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by SeaChange, whether made before or after the date hereof, regardless of any general incorporation language in such filings. Item 9.01. Financial Statements and Exhibits (d) Exhibits The following Exhibits are furnished as part of this report: Exhibit No. Description 99.1 Press release and prepared remarks issued by SeaChange International, Inc., each dated May 27, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SEACHANGE INTERNATIONAL, INC. By: /s/ Kevin M. Bisson Kevin M. Bisson Chief Financial Officer, Treasurer, Secretary and Senior Vice President, Finance and Administration Dated: May 27, 2010 EXHIBIT INDEX Exhibit No. Description 99.1 Press release and prepared remarks issued by SeaChange International, Inc., each dated May 27, 2010.
